Citation Nr: 1630973	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for angioneurotic edema.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for right lower extremity sciatica secondary to a low back condition.

6.  Entitlement to service connection for left lower extremity sciatica secondary to a low back condition.

7.  Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the issues on appeal.

Initially, regarding the claim for service connection for a low back condition and sciatica secondary thereto, the Veteran has asserted that he began having lower back pain while in Basic Training, and that his low back pain has continued since that time, with onset of sciatica two to three years after separation from service.  Service treatment records show a July 1964 complaint of low back pain during exercise and an assessment of acute muscle strain.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Next, regarding hearing loss and tinnitus, the record shows that the Veteran's related civilian occupation in service is "aircraft mechanics."  Thus, it appears he sustained some degree of noise exposure in service.  Indeed, he was previously scheduled for a VA audiological examination in October 2008, but he failed to appear for the examination.  Nevertheless, as the other claims on appeal require remand, the Board finds that he should be afforded another opportunity to present for an audiological examination, and such should be scheduled on remand.

Regarding sinusitis and angioneurotic edema (facial swelling), the Veteran contends that those conditions are related to his use of solvents during service.  During his May 2016 Board hearing, the Veteran testified that a VA doctor told him that his facial swelling might be related to solvents.  He also testified that he noticed sinus problems right before he left service but that he never mentioned them to anyone.  Given the Veteran's competent testimony supporting that he has a sinus disability or facial swelling that may be associated with service, he should be afforded VA examinations related to those claims on remand.

Next, given the Veteran's claimed exposure to solvents, his complete service personnel records should be obtained. 

Finally, during his May 2016 Board hearing, the Veteran testified that he has received treatment for his disabilities on appeal for which there are no associated treatment records, including a hearing test at a VA outpatient clinic in January or February 2016, and low back treatment within a year or two of leaving service.  Thus, on remand, efforts should be made to obtain all relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. Request from official sources the Veteran's complete service personnel records.

2. Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for angioneurotic edema, hearing loss, tinnitus, a low back condition, sciatica, or his sinus disability since service, to include Cynthia Martinsen, D.O., if appropriate, and to complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain all outstanding relevant VA treatment records.

4. Schedule the Veteran for a VA spine examination to determine whether the Veteran has a current low back disability, and sciatica secondary thereto, that is due to service.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should then respond to the following:

a) Please identify any thoracolumbar spine disorders found to be present, as well as any associated neurologic disability.

b) Is it at least as likely as not (50 percent or more probable) that the Veteran's current thoracolumbar spine disability is due to any aspect of the Veteran's service, to include an injury diagnosed as an acute muscle strain during Basic Training? Please explain why or why not.

5. Schedule the Veteran for a VA audiological examination to address the claims for service connection for hearing loss and tinnitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests, to include audiometric testing, should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current hearing loss or tinnitus disability arose in service or is causally related to service, to include noise exposure therein.  In rendering this opinion, the examiner should explain why the hearing loss disability is not merely a delayed reaction to the noise exposure in service.  A rationale for the opinions expressed should be provided.

6. Schedule the Veteran for a VA ENT examination to address the claim for service connection for sinusitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current sinus disability arose in service or is causally related to service, to include exposure to solvents therein.  A rationale for the opinions expressed should be provided.

7. Schedule the Veteran for a VA internal medicine examination to address the claim for service connection for angioneurotic edema.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current angioneurotic edema arose in service or is causally related to service, to include exposure to solvents therein.  A rationale for the opinions expressed should be provided.

8. Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




